Reed, J.,
delivered the opinion of the court.
Appellant was tried on an indictment for murder, and convicted of manslaughter.
One of the assignments of error is that the court erred in permitting the trial to proceed in the absence of appellant. The following is taken from the special bill of exceptions: “During the trial of said case, and while the testimony for the state was being heard, and while the witness Kelley Lipsey was testifying, the defendant, who was at the time in the custody of the sheriff of said county, had by permission retired to the toilet, under the care of said sheriff, and was absent from the court room and hearing of the court during a portion of the time said witness was delivering his testimony, as shown by the stenographer’s notes (the action of the court also shown therein). After defendant had returned to the court room in the custody of the sheriff, the court then and there had said witness Lipsey to repeat that part of his said testimony delivered in the absence of the defendant, to all of which the defendant did then and there except. ’ ’ It appears from the record that Lipsey was a material witness. The record also contains a statement by the district attorney to the effect that, at the time when appellant went out of the room in the custody of the sheriff, he (the district attorney) was in another room, and had no knowledge of appellant’s absence.
Under the law, as fixed in this state by numerous decisions, it is necessary for us to hold that it was a fatal error for the court to permit the trial of the case to progress to any extent during the absence of appellant. He should have been present during the entire trial. See Booker v. State, 81 Miss. 391, 33 South. 221, 95 Am. St. Rep. 474; Sherrod v. State, 93 Miss. 774, 47 South. 554, 20 L. R. A. (N. S.) 509; Warfield v. State, 96 Miss. 170, 50 South. 561; McLendon v. State, 96 Miss. 250, 50 South. 864; Stanley v. State, 97 Miss. 860, 53 South. 497; Sadler *602v. State, 98 Miss. 401, 53 South. 783; Lee v. State, 101 Miss. 387, 58 South. 7.

Reversed and remanded.